* Headnotes 1. Indictments and Informations, 31 C.J., section 260; 2. Indictments and Informations, 31 C.J., section 262; Intoxicating Liquors, 33 C.J., section 451.
This is an appeal by the state from a judgment sustaining a demurrer to an indictment. The indictment alleges in the language of chapter 245, Laws of 1924, on which the indictment is predicated, that the appellee "did have in his possession as integral part of a distillery, commonly called a still," and the ground of objection thereto is that it does not allege what part of a still the appellee had in his possession.
In alleging a statutory offense, the language of the statute or its equivalent must be used, and "where the language is so specific as to give notice of the act made unlawful, and so exclusive as to prevent its application to other acts, it is sufficient to charge the offense by using only the words of the statute." 2 Miss Digest, 695; Sullivan v. State, 67 Miss. 346, 7 So. 275; Rawls v. State, 70 Miss. 739, 12 So. 584;State v. Bardwell, 72 Miss. 535, 18 So. 377; Richburger v.State, 90 Miss. 806, 44 So. 772.
The act made unlawful by this statute is the possession of any integral part of a still specific notice of which is set forth in the language thereof, which language excludes guilt from the possession of any article other than an integral part of a still; consequently the indictment is clearly within this rule.
Reversed and remanded.